Citation Nr: 0429203	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the ears.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1972 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran was denied service connection for residuals 
of frostbite of the ears in January 1984.  The veteran filed 
a notice of disagreement in April 1984 but did not file a 
substantive appeal.  

2.  The evidence received since the January 1984 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the underlying claim.

3.  The veteran was denied service connection for hearing 
loss in January 1984.  The veteran appealed and the Board 
denied service connection in November 1984.  

4.  The evidence received since the November 1984 Board 
decision is new, but does not raise a reasonable possibility 
of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a previously denied 
claim of service connection for frostbite of the ears has not 
been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

2.  New and material evidence to reopen a previously denied 
claim of service connection for hearing loss has not been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from qualifying active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

In order for service connection to be granted for a claimed 
disability there must be evidence of the current existence of 
such claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

The veteran served on active duty from January 1972 to April 
1973.  He claims that he has residuals from frostbite of the 
ears related to his military service.  The veteran originally 
submitted a claim for entitlement to service connection for 
frostbite of the ears and hearing loss in September 1983.  
The claim was denied by the RO in January 1984.  Notice of 
the denial and notice of appellate rights were provided that 
same month.  The veteran submitted a timely notice of 
disagreement in April 1984 for both the frostbite and the 
hearing loss; however, he did not file a substantive appeal 
with respect to the frostbite denial and the RO's decision 
consequently became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  He filed a 
substantive appeal for the hearing loss in April 1984.  The 
Board denied the claim in November 1984.  See 38 C.F.R. 
§§ 20.302, 20.1100, 20.1104 (2004).  As a result, service 
connection for residuals of frostbite of the ears and service 
connection for hearing loss may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudications.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369.  (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1984 RO 
decision consisted of the veteran's service medical records 
(SMRs), VA hospital summaries dated in July 1983 and August 
1983, VA psychiatric examination report dated in November 
1983, VA general examination report dated in November 1983, 
and VA audiological examination report dated in November 
1983.

Service medical records for the period from January 1972 to 
April 1973 were associated with the claims file.  The SMRs 
reflect that the veteran suffered from hearing loss upon 
entering the service.  Further, the veteran was treated for 
bilateral external otitis with whitish discharge and cracking 
pinna in March 1972.  He was treated again in April 1972 for 
bilateral external otitis.  In August 1972 an examiner noted 
that the veteran's ears had clear fluid behind the eardrums.  
The veteran's April 1973 separation examination noted the 
veteran's history of "pain in ears and hearing loss" in 
cold weather only.  The veteran stated that he was in good 
health.  

The veteran was afforded a VA examination in November 1983 to 
examine the veteran for residuals of frostbite of the ears.  
The examiner reported that there were no changes to the shape 
of the veteran's ears and that there were no skin changes of 
the external ears.  There were no color changes and no edema.  
The diagnosis was frozen ears by history.

The veteran was also afforded a VA audiological examination 
in November 1983.  The examiner reported that the veteran 
exhibited normal hearing bilaterally.  Audiometric testing 
revealed puretone thresholds of 5, 5, 5, 5, and 0 decibels in 
the right ear, at 250, 500, 2,000, 4,000, and 8,000 Hertz, 
respectively.  Testing revealed puretone thresholds of 5, 5, 
5, 5, and 0 decibels in the left ear for the same 
frequencies.  The veteran had a speech recognition score of 
98 percent for the right ear and 100 percent for the left 
ear.

The veteran's claim of service connection for residuals from 
frostbite of the ears was denied by way of a rating decision 
in January 1984.  The basis of the denial was that the 
veteran suffered from otitis of his ears while on active duty 
but that there were no skin abnormalities of either ear 
indicating residuals of frostbite.

The veteran's claim of service connection for hearing loss 
was also denied by the January 1984 rating decision.  The 
veteran appealed and his claim was denied by way of a Board 
decision in November 1984.  The basis of the denial was that 
the veteran suffered from transitory ear infections while on 
active duty but that audiometric studies indicated that the 
veteran demonstrated normal hearing bilaterally at the time 
of his November 1983 VA examination.

The veteran submitted an application to reopen his claims for 
service connection in October 2001.  Evidence received since 
the January 1984 rating decision and November 1984 Board 
decision consists of VA treatment records for the period from 
January 1973 to November 1992, and a statement from the 
veteran's brother.

The VA treatment records are new in that they were not of 
record before.  However, they are not material.  The records 
do not show any history, complaints or treatment for 
residuals of frostbite of the ears or hearing loss.  Further, 
there is no diagnosis of any current ear problems or hearing 
loss.

The veteran submitted a statement from his brother in May 
2003 wherein his brother reported that he saw the veteran at 
the airport in Detroit, Michigan in late March or early April 
1972 during a leave of absence from basic training and that 
the veteran's ears were swollen and deformed.  Further, he 
stated that the veteran's condition continued to worsen as 
years passed.  

The evidence received since January 1984 is such that is does 
not raise a reasonable possibility of substantiating the 
veteran's claims.  The veteran's claim of frostbite of the 
ears was denied in January 1984 because there was no 
objective evidence of any skin abnormalities of either ear as 
a residual of the alleged frostbite.  The veteran's claim of 
hearing loss was denied in November 1984 because there was no 
hearing loss related to service and no hearing loss 
disability currently shown.  The veteran has not submitted 
any evidence of a current hearing loss disability as defined 
by 38 C.F.R. § 3.385.  Additionally, his brother's statement 
does not tend to prove any point not previously of record.  
The observations by the veteran's brother were either made 
previously in the veteran's service medical records or were 
made by the veteran himself in the prosecution of his earlier 
claim.  Consequently, none of the newly received evidence 
raises a reasonable possibility of substantiating the 
underlying claims.  In the absence of new and material 
evidence the veteran's claims are not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  The Board has also 
considered the implementing regulations.  See Duty to Assist, 
66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary information to show that he is seeking to reopen a 
previously denied claim of service connection for frostbite 
of the ears and hearing loss.

The veteran submitted his current claim in October 2001.  The 
RO wrote to the veteran in January 2002 and September 2002 
and notified him of the evidence/information needed to 
substantiate his claim and establish service connection.  He 
was told what VA would do in the development of his claim and 
what he should do to support his contentions.  He was further 
informed what actions the RO had already taken to develop his 
claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA medical records in developing the veteran's 
claim.  The veteran's case was reviewed by a Decision Review 
Officer (DRO) as requested.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2004).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to either claim, at 
least not until new and material evidence is received.  
Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
residuals of frostbite of the ears is denied.

The application to reopen a claim of service connection for 
hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



